714 N.W.2d 656 (2006)
475 Mich. 871
Falamarz ZAHRAIE, and Pars Petroleum, Ltd., Plaintiffs/Counterdefendants-Appellants,
v.
Daryoush ZAHRAIE, and D & F Petro, Inc., Defendants/Counterplaintiffs-Appellees, and
Turkia A. Mullin, and Saleh & D'Andrea, P.L.C., d/b/a Saleh D'Andrea & Mullin, P.L.C., Defendants-Appellees.
Docket No. 130510. COA No. 256862.
Supreme Court of Michigan.
May 30, 2006.
On order of the Court, the application for leave to appeal the December 15, 2005 judgment of the Court of Appeals is considered, and it is DENIED, because we *657 are not persuaded that the questions presented should be reviewed by this Court.